In a condemnation proceeding, the claimant, Shelborne Beach Club, Inc., appeals from a resettled *592partial final decree of the Supreme Court, Nassau County, dated January 6, 1972, which awarded it damages for the taking of its real property. Upon argument of the appeal it appeared that title to the subject property and to the abutting adjacent property, a beach club, known as “ The Colony ”, was taken on the same day (see Matter of County of Nassau [Lido Blvd.], 71 Mise 2d 554) and that an appeal to this court is pending in “ The Colony ” proceeding; and the instant appellant consented that determination of this appeal be held in abeyance until the appeal from the decree entered in “ The Colony ” proceeding comes before this court. The parties in “ The Colony ” proceeding are herewith directed to perfect their appeal for the September Term of this court, which begins September 4, 1973, and be ready to argue or submit the appeal at said term; said appeal ordered on the calendar for said term. The record and appellant’s brief in “ The Colony ” case must be served and filed on or before July 27, 1973 and respondent’s brief in that case must be served and filed on or before August 10, 1973. The instant appeal is held in abeyance in the interim. Munder, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.